198 U.S. 292 (1905)
EMPIRE STATE-IDAHO MINING AND DEVELOPING COMPANY
v.
HANLEY.
No. 604.
Supreme Court of United States.
Submitted May 1, 1905.
Decided May 15, 1905.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
*294 Mr. W.B. Heyburn, Mr. George Turner and Mr. F.T. Post, for appellants.
Mr. M.A. Folsom for appellee.
*296 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
We are of opinion that the jurisdiction of the Circuit Court was dependent entirely upon diversity of citizenship, and that *297 this appeal must be dismissed. Appellants' contention is that the allegations of Hanley's complaint as to the one-third interest amounted to the assertion that he had been deprived of that interest by the Probate Court without due process of law, and were sufficient to support the jurisdiction of the Circuit Court on this ground, irrespective of diversity of citizenship. We do not so regard the allegations. What Hanley asserted was that his title to the third interest was good because he had purchased it from the administrator under the decree of the Probate Court, and that the subsequent decree of that court annulling the prior decree was invalid for want of jurisdiction to render it at a subsequent term, for want of notice, and for lack of evidence.
Granting that the Fourteenth Amendment applies to the action of the courts as well as of the legislative and executive authorities of the States, the averments of the complaint did not suggest that the courts of Idaho would hold the later proceedings of the Probate Court, if attacked by Hanley directly, effectual to overthrow his purchase; or charge that in such action as had been taken they had committed error so gross as to amount in law to a denial by the State of due process of law. Hanley's contention was in effect that the later proceedings were void for lack of jurisdiction, and he did not pretend that he could not have obtained redress by direct suit in the state courts.
The Constitution and laws of the United States were not mentioned in the complaint, nor any dispute or controversy raised as to the effect or construction of the Constitution or laws on the determination of which the result depended; nor was any title, right, privilege, or immunity specially set up or claimed under Constitution or law.
If this had been a writ of error to a state court, the averments would not have brought it within section 709 of the Revised Statutes. If it had been a direct appeal from the Circuit Court under section 5 of the act of March 3, 1891, it could not have been sustained because the construction or *298 application of the Constitution of the United States was not distinctly presented for decision in the court below.
And as an appeal from the Circuit Court of Appeals under section 6 of the act of 1891, it cannot be sustained because it falls within the settled rule that: "Where the jurisdiction of the Circuit Court is invoked on the ground of diverse citizenship it will not be held to rest also on the ground that the suit arose under the Constitution of the United States, unless it really and substantially involves a dispute or controversy as to the effect or construction of the Constitution upon the determination of which the result depends, and which appears on the record by a statement in legal and logical form such as good pleading requires; and where the case is not brought within the rule the decree of the Circuit Court of Appeals is final." Arbuckle v. Blackburn, 191 U.S. 405; Western Union Telegraph Company v. Ann Arbor Railroad Company, 178 U.S. 239.
If the allegation of diversity of citizenship had been omitted from the bill, the jurisdiction could not have been maintained.
The decisions of the courts below did not turn on any Federal question. The Circuit Court held that Hanley had no title to the one-third interest because the Idaho statute relating to probate sales had not been complied with; the Court of Appeals, that Hanley was not entitled to the aid of a court of equity, in respect of that interest, because of his conduct at the time of the transaction.
Appellants succeeded in their defense as to the one-third interest, and Hanley accepted the result on the second appeal. They now make a grievance of their own success and ask that the supposed constitutional question as to the third interest only be made the basis of jurisdiction here, although, if the decree disposed of any such question, it was in their favor. In our opinion this cannot be permitted. Anglo-American Provision Company v. Davis Provision Company, 191 U.S. 376; Lampasas v. Bell, 180 U.S. 276.
Appeal dismissed.